                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MICHAEL GEORGE ELIAS,

             Plaintiff,
                                             Civil Case No. 17-14033
v.                                           Honorable Linda V. Parker

COMMISSIONER OF SOCIAL
SECURITY,

          Defendant.
_____________________________/

     OPINION AND ORDER (1) ADOPTING MAGISTRATE JUDGE’S
 JANUARY 26, 2019 REPORT AND RECOMMENDATION [ECF NO. 16];
  (2) GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
 [ECF NO. 13]; (3) DENYING DEFENDANT’S MOTION FOR SUMMARY
   JUDGMENT [ECF NO. 14]; AND (4) REMANDING MATTER TO THE
                         COMMISSIONER

      Plaintiff filed this lawsuit on December 14, 2017, challenging Defendant’s

final decision denying his application for benefits under the Social Security Act.

The following day, the matter was referred to Magistrate Judge Stephanie Dawkins

Davis for all pretrial proceedings, including a hearing and determination of all non-

dispositive matters pursuant to 28 U.S.C. § 636(b)(1)(A) and/or a report and

recommendation (“R&R”) on all dispositive matters pursuant to 28 U.S.C.

§ 636(b)(1)(B). (ECF No. 3.) The parties subsequently filed cross-motions for

summary judgment. (ECF Nos. 13, 14.)
      On January 26, 2019, Magistrate Judge Davis issued an R&R in which she

recommends that this Court grant Plaintiff’s motion, deny Defendant’s motion, and

remand the matter to the Commissioner for further proceedings. (R&R, ECF No.

16.) Magistrate Judge Davis finds two errors for which she finds a remand

necessary. First, the Administrative Law Judge did not expressly determine that

Plaintiff’s residual functional capacity (“RFC”) fell between the sedentary and

light sedentary levels. (Id. at 18, 20, Pg ID 426, 428.) Second, Magistrate Judge

Davis finds an inconsistency between the two-hour standing/walking limitation in

Plaintiff’s RFC and the light work the ALJ concluded Plaintiff could perform

which requires frequent lifting or carrying, which in turn means standing for up to

two-thirds of the workday (i.e. over two hours). (Id. at 20-24, Pg ID 428-33.)

      At the conclusion of the R&R, Magistrate Judge Davis advises the parties

that they may object to and seek review of the R&R within fourteen days of service

upon them. (Id. at 26, Pg ID 434.) She further specifically advises the parties that

“[f]ailure to file specific objections constitutes a waiver of any further right to

appeal.” (Id.) The Commissioner filed objections to the R&R on January 31, 2019.

(ECF No. 17.)

      The Court has carefully reviewed the record, Magistrate Judge Davis’ R&R,

and the Commissioner’s objections. For the reasons set forth in the R&R, the
Court rejects the Commissioner’s objections, adopts the R&R, and is remanding

the matter to the Commissioner pursuant to sentence four of 42 U.S.C. § 405(g).

      Accordingly,

      IT IS ORDERED that Plaintiff’s motion for summary judgment (ECF No.

13) is GRANTED;

      IT IS FURTHER ORDERED that Defendant’s motion for summary

judgment (ECF No. 14) is DENIED;

      IT IS FURTHER ORDERED that the decision of the Commissioner is

REVERSED and this matter is REMANDED to the Commissioner pursuant to

sentence four of 42 U.S.C. § 405(g).

                                       s/Linda V. Parker
                                       LINDA V. PARKER
                                       UNITED STATES DISTRICT JUDGE

Dated: March 28, 2019

I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, March 28, 2019, by electronic and/or U.S.
First Class mail.

                                       s/R. Loury
                                       Case Manager
